This cause came on for nearing on the demurrer to the answer in bar filed by the defendants in error, and thereupon the court having heard the same, finds that said answer sets up facts sufficient to bar further proceedings in error and the demurrer is overruled; and the plaintiffs in error pleading further and upon the ground that the •bonds for which it was sought to tax Wayne county have become the property of the state, to be paid from the general revenue fund of the state, and the indebtedness for which said bonds were issued by Wayne county, having been paid by the state as alleged in said answer,' said indebted*611ness having been for the location and establishment of a state institution, for which the state at large could be taxed, and not a single county, the judgment of said circuit court, enjoining further attempts to levy or collect taxes from the taxpayers of Wayne county to pay said bonds issued for the establishment and location of said Experiment Station, hereby is affirmed.